Mr. Chief Justice Waite
delivered the opinion of the court.
This case was continued at the request of the parties on the 10th of October. The appellee now presents a stipulation for the dismissal of the appeal, signed by the city attorney of New Orleans, pursuant to the terms of a compromise of the matter in dispute made with the city, council, and asks to have the appropriate order entered upon that stipulation.. The board of liquidation of the city debt of New Orleans comes to resist the entry of any such order, on the gronnd that, during the pend-ency of the appeal in this court, authority over the subject-matter of the controversy has been transferred- from the city council to that board, and that the compromise which has been effected is not binding. The board also asks permission to prosecute the appeal in the name of the city.
It is conceded that the city council made the compromise which is claimed, and- that the appellee is entitled to a dismissal of the appeal if the council had authority to do what, it has done and the compromise was fairly made. The dispute as to the authority of the council presents questions too important to be' settled summarily on these motions.
It is, therefore, ordered that the cause and pending motions be continued until the next term, and that the appeal be then dismissed, in accordance with the stipulation on file, unless the board of liquidation begin and prosecute, without unnecessary delay, in some court of competent jurisdiction, an appropriate proceeding to set aside the compromise which has been made with the city council.*

 The board of liquidation’appeared, and on the 12th of November, 1883, after argument, the decree below was affirmed’. See 109 U. S. 221.